DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 September 2021 has been entered. 
This Office Action details reasons for allowance. Claim(s) 1, 11, 17, 18 have been amended.  Claim(s) 1-21 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 10 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,179,799 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections & Reasons for Allowance
Applicant’s amendment and arguments, filed 02 September 2021, with respect to the rejection of claims 1-12 and 14-20 under 35 U.S.C. § 103(a) as being unpatentable over Yanachkov et al. in view of Kogo et al.; and the rejection of claim 5 under 35 U.S.C. §103(a) as being unpatentable over Yanachkov et al., Kogo et al. and further in view of Bastin et al., has been fully considered and is persuasive.
Applicant has amended the independent claim to recite “wherein the phosphoric acid compound is prepared without dehydrating”. 

Thus, the prior art expressly teach dehydrating the phosphoric acid compound prior to reacting it to form UP4U. There is no teaching or suggestion to avoid this step. In addition, there is no teaching or suggestion the reaction would be successful if initially performed in water as claimed and exemplified in the instant Application. 
 The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejections are hereby withdrawn.

Conclusion
Accordingly, claims 1-21 currently amended are sufficient to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623